Barrett, J.
The declaration counts- on a contract with the plaintiff to teach a district-school for three months. The alleged defect in the declaration is the want of an averment of having procured the certificate required-by Comp. Stat., chap. 20, sec. 1-2. .That provision provides for an incident, that supervenes upon the contract-, and does not necessarily enter into its terms. *521If that incident is not shown to have been complied with, the contract becomes void. But this is matter of evidence pertaining to the remedy, and need not be averred in the declaration. It stands upon the same principle as Kent v. Lincoln, 32 Vt. 591, and to cases under the statute of frauds, requiring certain contracts to be in writing.
Judgment is affirmed.